Citation Nr: 0327672	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  00-04 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of prostate cancer.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1967 to September 1969.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
January 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted service connection for residuals of prostate cancer 
due to exposure to Agent Orange, rated 20 percent disabling.  
In the same decision, the RO denied service connection for a 
skin condition, and declined to reopen a claim of service 
connection for a left knee disorder on the ground that new 
and material evidence had not been received.  In his notice 
of disagreement with the January 2000 decision, the veteran 
expressly limited his appeal to the issue of entitlement to a 
rating in excess of 20 percent for the residuals of prostate 
cancer.  Accordingly, this is the only issue before the Board 
(the issue of service connection for a left knee disorder was 
later reopened, and again denied, by an RO decision dated in 
January 2003).  


REMAND

In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, (PVA )No. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being remanded for 
additional development anyway, the RO must take this 
opportunity to inform the appellant that notwithstanding any 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  
In a VA Form 9 received in February 2000, the veteran 
expressed his desire to attend a hearing before a Veterans 
Law Judge in Washington, DC.  However, in facsimile 
communication received by VA in June 2003, he canceled his 
request for a hearing before a Veteran's Law Judge, and 
requested instead a personal hearing before a decision review 
officer at the RO.  There is no documentation in the claims 
file indicating that a personal hearing before a hearing 
officer at the RO was scheduled for the veteran.  

Furthermore, in a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination, taking into account records of prior 
medical treatment so that the disability rating will be full 
and fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the most recent VA examination assessing the veteran's 
residuals of prostate cancer was in December 1999.  Moreover, 
the medical evidence of record also includes records from 
private medical care providers dated only through January 
1999, suggesting that pertinent evidence may be outstanding.  

The veteran is hereby notified that VA regulations provide 
that individuals for whom reexaminations have been authorized 
and scheduled are required to report for such examinations.  
38 C.F.R. §§ 3.326(a), 3.327(a).  38 C.F.R. § 3.655 provides, 
in pertinent part, that when a claimant fails, without good 
cause, to report for an examination scheduled in conjunction 
with a claim for an increased rating, the claim shall be 
denied.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, or the 
death of an immediate family member.  38 C.F.R. § 3.655.  

Accordingly, this case is REMANDED to the RO for the 
following:


1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the decision in PVA, supra, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
residuals of prostate cancer, and any 
related symptoms from January 1999 to the 
present, then obtain records of such 
treatment from all sources identified.  

3.  The RO should arrange for the veteran 
to be scheduled for a hearing before a 
hearing officer at the RO.  

4.  The RO should arrange for a VA 
genitourinary system examination of the 
veteran to determine the current severity 
of his residuals of prostate cancer.  His 
claims file must be available to the 
examiner for review in conjunction with 
the examination.  All indicated studies 
should be performed.  The examiner should 
describe the symptoms specifically 
attributable to residuals of prostate 
cancer, and describe in detail all 
impairment due to said disability.  

5.  The RO should then readjudicate the 
claim in light of all evidence added to 
the record since their last previous 
review.  If it remains denied, the RO 
should provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


